In an action to compel a former employee of two corporations to perform specifically an agreement to sell his stock in said corporations, plaintiffs appeal: (1) from an order of the Supreme Court, Nassau County, entered March 13, 1959, vacating their notice to examine defendant before trial without prejudice to the service of a new notice; and (2) from an order of the same court entered March 12, 1959, vacating defendant’s notice to examine plaintiffs before trial- — -the appeal being limited to so much of said order as vacates the notice without prejudice to the service of a new notice and as fails to enforce plaintiffs’ right to priority of examination. Order entered March 13, 1959 affirmed, without costs. No opinion. Appeal from order entered March 12-, 1959 dismissed, without costs. Plaintiffs are not parties aggrieved by any provision of said order. The time of the respective parties to serve a new notice or to make a motion at Special Term to examine each other before trial is extended until 20 days after the entry of the order hereon. On proper application, the Special Term may determine the priority of the respective examinations if such a determination becomes necessary or desirable. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.